Title: To James Madison from Samuel McKee, 16 December 1816
From: McKee, Samuel
To: Madison, James



Sir
Washington City Dec: 16th. 1816

I ask leave to lay before you the enclosed Recommendation; I presume that Some of the persons by whom It is Sighned are known to you.  They are generally men of the first respectability: and influence in Kentucky, and I would Supperadd that Mr. McBrides’ merit and worth entitles him to the respect and esteem of all thoses Who know him.  I am only Sorry that a man of So much worth and capacity for the office which he Solicits has not a more powerfull advocate.  I hope however this will not weigh against Mr. McBids worth or expectations  I have the honour to be Sir Verry respectfully your obt

Saml McKee

